Citation Nr: 1736452	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-35 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 2004 for the grant of service connection for the Veteran's coronary artery disease (CAD).

2.  Entitlement to a disability rating higher than 10 percent prior June 20, 2006, and 60 percent disabling thereafter, for CAD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis, prior to June 29, 2005.

4.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to November 1968.  He died on January [redacted], 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  An October 2005 rating decision, in pertinent part, granted service connection for CAD and assigned a 10 percent disability rating, effective June 29, 2005.  Following a special Nehmer review, the RO awarded an earlier effective date of January 30, 2004 for the grant of service connection for CAD in a September 2014 rating decision.  The appellant appealed this decision.  Lastly, a March 2014 decision by the RO denied entitlement to pension benefits.

In June 2017, prior to certification to the Board, the RO granted an increased disability rating of 60 percent for CAD, effective June 20, 2006 through January [redacted], 2008, which is the date of the Veteran's death.  As the increased evaluation awarded by the RO did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU is "part and parcel" of all appeals for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran submitted a VA Form 21-8940 (TDIU Application) in November 2005, which indicated that he last worked full-time in 2003 due to posttraumatic stress disorder (PTSD), diabetes, and secondary conditions.  While the Veteran was awarded a TDIU, effective June 29, 2005, as the record reasonably raises the issue of a TDIU prior to that date, the Board will proceed with adjudication of this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of extraschedular TDIU is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

A petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death, as well as a claim of entitlement to dependency and indemnity compensation (DIC), has been raised by the record in an November 2016 statement by the appellant's representative, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  On January 30, 2004, VA received the Veteran's informal service connection claim for a mental disability, secondary to his service in Vietnam; this is the earliest claim for Nehmer purposes.  Evidence received in support of this claim includes medical records showing a diagnosis of, and treatment for, a heart condition.

2.  On June 29, 2005, VA received the Veteran's informal service connection claim for CAD, secondary to diabetes mellitus type II, which he was simultaneously claiming as secondary to Agent Orange exposure.

3.  The AOJ conducted a special review of the Veteran's claims file under Nehmer, and in a September 2014 rating decision, the AOJ construed the January 2004 claim broadly for purposes of determining the effective date for the grant of service connection for CAD; an earlier effective date of January 30, 2004 was awarded.

4.  Prior to June 20, 2006, the Veteran's CAD was primarily manifested by a workload of 10.1 METs resulting in fatigue, angina, and dizziness; continuous medication was required; and left ventricular ejection fraction of 57 percent.

5.  From June 20, 2006 to January [redacted], 2008, the Veteran's CAD was primarily manifested by a workload of 9 METs resulting in fatigue, angina, and dizziness; continuous medication was required; and left ventricular ejection fraction of 51 percent.  He did not did not have chronic congestive heart failure; or, workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

6.  Prior to June 29, 2005, the Veteran did not meet the schedular criteria for a TDIU, because he did not have a single disability rated at 60 percent or more; and, the combined rating of his service-connected disabilities was less than 70 percent.

7.  From November 15, 2013 to November 30, 2014, the appellant had $16,798.00 in annualized Social Security Administration (SSA) income, no other reported income, and $1,952 of reported medical expenses; the appellant's countable income for VA purposes exceeded the limit for a surviving spouse with no dependents regardless of housebound status or the need for aid and attendance for that year.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 30, 2004 for the grant of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.102, 3.155, 3.400, 3.816 (2016)

2.  The criteria for a disability rating higher than 10 percent prior June 20, 2006, and 60 percent disabling thereafter, for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.104, Diagnostic Code 7005 (2016).

3.  The criteria for a TDIU due to service-connected disabilities, on a schedular basis, prior to June 29, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2016).

4.  From November 15, 2013 through November 30, 2014, and calendar year 2014, the appellant's countable income exceeded the maximum allowable income limit for death pension benefits, including based on housebound status or the need for aid and attendance and, thus, the criteria for death pension benefits have not been met.  38 U.S.C.A. §§ 101, 501, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the Veteran's claim of entitlement to service connection for CAD was granted in October 2005.  As service connection has been granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the issue of entitlement to an earlier effective date, as well as the issue of entitlement to death pension benefits, turns on the application of law rather than the weighing of facts that are in dispute, therefore further notice or assistance is not warranted.  See 38 C.F.R. § 3.159 (d); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).  Nonetheless, the Board notes that the appellant was afforded ample notice of the applicable law and requirements for substantiating her claim in the September 2015 and March 2017 SOCs.  She has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Accordingly, the Board will proceed with its discussion of these matters on the merits.

Regarding the duty to assist, the claims file contains service treatment records, VA and private medical records, and the appellant's contentions.  Neither the appellant nor the appellant's representative has identified, and the record does not otherwise indicate, any other evidence relevant to her claim that has not been obtained.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Effective Date Prior to January 30, 2004 for CAD

The appellant seeks an earlier effective date for the award of service connection for CAD for the purposes of retroactive benefits.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

For effective date purposes, a claim is a formal or informal communication, made in writing, identifying and requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 421 (1999).

To determine when a claim was received, the Board must review all formal and written communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134   (1992).

Generally, medical records noting the existence of a particular condition will not constitute an informal claim; as treatment records alone do not indicate intent to apply for service connection benefits.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  However, 38 C.F.R. § 3.157(a), which was in effect at the inception of this appeal, provides for a report of examination or hospitalization to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits), where such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(a).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

As noted above, the issue currently on appeal was initiated by the appellant's disagreement with the RO's September 2014 rating decision, which awarded an earlier effective date for the grant of service connection for CAD.  After conducting a special review of the Veteran's claims file under Nehmer, the RO established an earlier effective date of January 30, 2004, because such was the date of the earliest evidence of record that could reasonably be construed as a claim for an Agent-Orange related disability affected by the Nehmer Court Order.

The medical evidence of record reflects that on January 30, 2004, VA received the Veteran's informal service connection claim for PTSD, secondary to his service in Vietnam.  Evidence received in support of this claim included a March 2004 Psychiatric Intake Assessment, which showed a diagnosis of, and treatment for, a heart condition.  Further, VA treatment records later received showed a metabolic equivalent (MET) of 10.1 in 2003.  On June 29, 2005, VA received the Veteran's informal service connection claim for CAD, secondary to diabetes mellitus, which he was simultaneously claiming as secondary to Agent Orange exposure.  The evidence of record does not contain any statement or other indication that the Veteran demonstrated intent to apply for VA benefits for CAD prior to June 29, 2005.  However, as noted above, the AOJ broadly construed his January 2004 claim for purposes of determining the effective date for the grant of service connection for CAD and, consequently, an earlier effective date of January 30, 2004 was awarded.

To the extent that the appellant or the appellant's representative contends that medical records may have constituted an informal service connection claim for CAD, the Board notes that even if medical records related to CAD were associated with the claim prior to January 30, 2004, such records cannot constitute an informal claim under 38 C.F.R. § 3.155, because treatment records alone do not indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155(a).  Although 38 C.F.R. § 3.157(a) provides for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, none of these instances, which were noted above, are applicable here.  Again, as previously mentioned, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

In reaching this determination, the Board has considered whether a sympathetic reading of any other written communication of record encompasses a service connection claim for CAD.  In this regard, the Veteran must describe the nature of the disability for which he was seeking benefits.  The Veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  "A [Veteran] may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).

In this case, there is no evidence of record, prior to the January 2004 claim that could be construed as encompassing a service connection claim for CAD, or other Agent Orange related disability for Nehmer purposes.  Therefore, as the record reflects that the Veteran's service connection claim for CAD was filed in June 2005, and does not show that he communicated in writing his desire to file a service connection claim for Nehmer purposes prior to January 2004, an effective date of January 30, 2004 is appropriate.

In light of the foregoing, the Board concludes that an earlier effective date is not warranted.  As the preponderance of the evidence is against the appellant's claim for an earlier effective date for the grant of service connection for the Veteran's CAD, the benefit of the doubt rule is not applicable and the case must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Increased Rating for CAD

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's CAD is currently rated under Diagnostic Code 7005, which concerns arteriosclerotic heart disease.  A 10 percent evaluation is warranted for documented CAD resulting in a workload of greater than 7 METs, but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A 30 percent evaluation is warranted for documented CAD resulting in a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is warranted for documented CAD resulting in more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A maximum 100 percent evaluation is warranted for documented CAD resulting in chronic congestive heart failure; or, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was provided with a VA examination in August 2005.  The Veteran reported experiencing angina on a weekly basis caused by exertion.  He also indicated that he has fatigue and dizziness, but denied any syncope.  Lastly, he stated that he took atenolol and denied any side effects from the medication.

The examiner indicated that the Veteran had developed coronary artery disease in 1995.  The examiner noted that the Veteran's last stress test was in January 2003, which showed a moderate size, moderate severity anteroseptal wall perfusion defect compatible with prior myocardial infarction.  Left ventricular ejection fraction was shown as 57 percent.  The examiner further noted that this was an exercise stress test and the Veteran exercised to a workload of 10.1 METs without chest pain.

A December 2005 VA treatment record documents that, in light of the newly diagnosed diabetes mellitus and the Veteran's history of CAD, he would be started on a daily treatment of Lisinopril.  The record also reflects that the CAD was stable.

A VA Treatment record dated June 26, 2006 indicates that the Veteran underwent cardiac stress testing a week beforehand, which was negative.  The physician noted that the diagnostic testing showed a normal heart size, and further indicated that the Veteran had good exercise capacity of 9 METs and was suggested to stop taking ibuprofen, naproxen, and Creon.  The evidence of record also reflects that the Veteran's left ventricular ejection fraction was shown as 51 percent.

Prior to June 20, 2006, in order to warrant an increased disability rating higher than 10 percent under Diagnostic Code 7005, the evidence would need to show that the Veteran's documented coronary artery disease resulted in a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, show evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, 

Here, the Board concludes that the evidence of record does not support an evaluation higher than 10 percent under Diagnostic Code 7005 for the rating period prior to June 20, 2006.  As discussed above, the medical evidence demonstrates that the Veteran's CAD resulted in a workload of 10.1 METs, resulting in experiencing symptoms of fatigue, angina, and dizziness.  Continuous medication was required and the left ventricular ejection fraction was documented during the period as 57 percent.  However, despite this symptomatology, there is no indication that the Veteran's CAD had manifested into a workload of greater than 5 METs, but not great than 7 METs, or evidence of cardiac hypertrophy or dilation, which would warrant an evaluation higher than 10 percent.  Therefore, prior to June 20, 2006, an evaluation higher than 10 percent for the Veteran's CAD is not warranted.

From June 20, 2006 to January [redacted], 2008, which is the Veteran's date of death, in order to warrant an evaluation higher than 60 percent under Diagnostic Code 7005, the evidence would need to show that the Veteran's documented coronary artery disease resulted in chronic congestive heart failure; or, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

Here, the Board concludes that the evidence of record does not support an evaluation higher than 60 percent since June 20, 2006.  In this case, although the Veteran's CAD was documented as resulting in a workload of 9 METs, his left ventricular ejection fraction was shown during the period as 51 percent.  Resolving all reasonable doubt in favor of the Veteran results in his left ventricular ejection fraction falling within the 30 to 50 percent bracket; this closely approximates the criteria for a 60 percent evaluation.  However, there is no indication that his CAD resulted in chronic congestive heart failure, or; a workload of 3 METs or less, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, which would warrant the maximum 100 percent evaluation.  Therefore, since June 20, 2006, an evaluation higher than 60 percent for the Veteran's CAD is not warranted.

In making this determination, the Board has considered the lay evidence of record with respect to the severity of the Veteran's CAD.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  While the Veteran is competent to report his symptoms, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from service-connected disabilities in civilian occupations.  Thus, while the Veteran is competent to provide evidence regarding his symptoms, such as fatigue and dizziness, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  In this case, the findings documented in the VA examination reports and the medical treatment records address the rating criteria under which the Veteran's disability is rated.  As a result, the Board finds that these records are more probative than the appellant's subjective reports of increased symptomatology in determining whether a higher disability rating is warranted.

Finally, the Board further observes that the appellant's statements alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104, with respect to determining the severity of the Veteran's CAD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  Determining the severity of the Veteran's disability must be accomplished by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a disability rating higher than 10 percent prior June 20, 2006, and 60 percent disabling thereafter.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Extraschedular Consideration

While the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred to the Director for consideration of the assignment of an extraschedular rating.

On the other hand, if the rating criteria reasonably describe the Veteran's level of disability and symptomatology, then the disability picture is contemplated by the Rating Schedule.  In such instances, the assigned schedular evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).

Here, the Board finds that the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected CAD.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  38 C.F.R. § 4.124a.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from his service-connected disability with the pertinent schedular criteria does not show that his heart impairment presented "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the appellant nor her representative have alleged that the Veteran's contemporaneously service-connected disabilities combined to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1.  Finally, the Board notes that the disability's effect, if any, on the Veteran's employment is being considered below in the Board's remand of the TDIU claim that was raised by the record.

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the claim for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  TDIU Prior to June 29, 2005

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

In a March 2006 rating decision, the RO awarded the Veteran a TDIU, effective June 29, 2005.  As of January 30, 2004, the Veteran was service-connected for PTSD with an assigned 50 percent evaluation, as well as for CAD with an assigned 10 percent evaluation.  In this case, prior to June 29, 2005, the Veteran did not meet the schedular criteria for a TDIU, because he did not have a single disability rated at 60 percent or more and, the combined rating of his service-connected disabilities was not 70 percent or more.  Thus, as a matter of law, the Veteran does not meet the schedular criteria for a TDIU and the claim must be denied.  See 38 C.F.R. § 4.16 (a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  Notwithstanding this determination, the Board will address the issue of entitlement to an extraschedular TDIU in the Remand portion of this decision below.

VI.  Death Pension Benefits

The appellant is seeking to establish entitlement to death pension benefits.

Generally, death pension benefits are available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected that would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  In this case, the record reflects that the Veteran served on active duty for more than 90 days during the Vietnam War period; therefore, death pension benefits would be warranted if the Veteran's surviving spouse meets the income threshold requirements (as explained below).

A surviving spouse who meets the above-referenced requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  An additional amount is paid to a surviving spouse in need of aid and attendance.  38 C.F.R. § 3.23(a)(6).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The Maximum Annual Pension Rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in Title 38 of the Code of Federal Regulations.  38 C.F.R. § 3.21.

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid when in excess of five percent of the MAPR.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272; consequently, such benefits are included as countable income.  Medical expenses in excess of five percent of the maximum annual pension rate, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272 (g)(2)(iii) (pertaining specifically to the unreimbursed medical expenses for a surviving spouse).

As the appellant's claim was first received on November 15, 2013, the annualization period under consideration is November 15, 2013 to November 30, 2014, and calendar year 2014.  During this period, the income limit for a surviving spouse with no dependents and an entitlement to aid and attendance was $13,563.00.

In her January 2014 Application for Death Pension, the appellant reported monthly SSA benefits of $1399.83, which was an annualized total of $16,798.00 for the social security income.  The appellant further reported $1,952 in medical expenses, consisting of monthly expenses of $104.90 for Medicare and $57.80 for Medicare Part D premiums.  Since these are in excess of five percent they are deductible .  Thus, the appellant's countable income for VA purposes was $14,846, which exceeded the income limit for a surviving spouse with no dependents regardless of housebound status or the need for aid and attendance for that year.  Therefore, death pension benefits are not warranted from November 15, 2013 to November 30, 2014.

The Board notes that VA has requested the appellant, on several occasions, to submit information showing that her income was within the limit of $13,563.00 from November 15, 2013 through November 30, 2014, and for calendar year 2014.  See, e.g., June 2015 Development Letter.  However, the appellant has not provided this necessary information.  In pursuing a claim, a claimant has a responsibility to cooperate in developing all facts pertinent to the claim; that is to say, VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, as the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule is not applicable and the case must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

1.  Entitlement to an effective date earlier than January 30, 2004 for the grant of service connection for the Veteran's CAD is denied.

2.  Entitlement to a disability rating higher than 10 percent prior June 20, 2006, and 60 percent disabling thereafter for CAD is denied.

3.  Entitlement to a schedular TDIU is denied.

4.  Entitlement to death pension benefits is denied.


REMAND

While the Veteran was previously awarded a TDIU, effective June 29, 2005, the evidence of record reflects that he might have been unemployable due to his service-connected disabilities prior to that date.  Specifically, the Veteran submitted a VA Form 21-8940 (TDIU Application) in November 2005, where he reported last working full-time in 2003 due to his PTSD, diabetes, and secondary conditions related to his Agent Orange Exposure.  Prior to June 29, 2005, the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), which means that a TDIU, if applicable, would need to be awarded on an extraschedular basis.

However, as noted above, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular criteria under 38 C.F.R. § 4.16(a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, as the Veteran did not meet the schedular criteria prior to June 29, 2005, the Board finds that a remand is warranted to refer the TDIU claim for extraschedular consideration in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Submit the claim for a TDIU to the Director, Compensation Service, for consideration of assignment of an extraschedular TDIU prior to June 29, 2005.  If the claim remains denied, send the appellant and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


